Opinion issued January 19, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00229-CV
———————————
ralph o.
douglas,
Appellant
V.
kermit kyle
d/b/a kyle’s pest control, Appellee

 

 
On Appeal from the 11th District Court
Harris County, Texas

Trial Court Case No. 2003-24729
 

 
MEMORANDUM OPINION
          Appellant’s
brief in this case was originally due on December 26, 2011. Appellant failed to
file his brief by that date. On January 3, 2012, the Clerk of this Court sent
appellant a notice that his brief was past due and that his appeal could be
dismissed for want of prosecution without further notice if appellant failed to
file, within a ten-day period, his appellant’s brief and a motion for extension
of time providing a reasonable explanation for his failure to timely file his
appellant’s brief. Appellant failed to file his appellant’s brief within ten
days from the notice of possible dismissal for want of prosecution. We dismiss
this case for want of prosecution. See
Tex. R. App. P. 42.3(b) (authorizing
involuntary dismissal of civil case for want of prosecution). All pending
motions are dismissed as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.